Citation Nr: 0417234	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  00-01 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hypertensive 
cardiovascular disease.  

2.  Entitlement to service connection for spondylolisthesis 
and arthritis of the lumbosacral spine.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
November 1945.  He was a prisoner of war (POW) of the German 
Government.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 RO decision which, in 
pertinent part, denied entitlement to service connection for 
hypertensive cardiovascular disease and spondylolisthesis of 
the lumbosacral spine.  

In January 2003 the Board granted the veteran's motion to 
advance this case on its docket.

The Board remanded the case in May 2003 for further 
development, and the case was returned to the Board in June 
2004.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  The veteran was a prisoner of war of the German 
Government for a period in excess of 30 days.  A history of 
edema while a prisoner of war has not been reported.

3.  The veteran is not shown to have traumatic arthritis of 
the back.  

4.  Spondylolisthesis or degenerative arthritis of the 
lumbosacral spine was not manifested in service or in the 
first post-service year, and is not shown to be related to 
service.  

5.  Hypertensive cardiovascular disease was not manifested in 
service or in the first post service year, and is not shown 
to be related to service.  


CONCLUSION OF LAW

1.  Hypertensive cardiovascular disease was not incurred in 
or aggravated by active service, or manifested within one 
year of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2003).  

2.  Spondylolisthesis or arthritis of the lumbosacral spine 
was not incurred in or aggravated by active service, or 
manifested within one year of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2004) redefines 
the obligations of VA with respect to the duty to assist, 
including to obtain medical opinions where necessary, and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

VA has a duty to notify the claimant of the evidence needed 
to substantiate his claim, of what evidence he is responsible 
for obtaining and of what evidence VA will undertake to 
obtain.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO provided this 
notice in correspondence dated in March 2004.  

The United States Court of Appeals for Veteran Claim's 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).   

In this case, although the VCAA notice letter that was 
provided to the appellant did not explicitly contain the 
"fourth element," the letter did tell him to furnish 
information with regard to any person having relevant 
evidence, and advised him that he could furnish private 
records.  This information should have put him on notice to 
submit relevant evidence in his possession. 

In addition, it is noted that VCAA notice was provided after 
the initial adjudication in this case.  In Pelegrini, the 
majority expressed the view that a claimant was entitled to 
VCAA notice prior to initial adjudication of the claim.

In this case, the initial AOJ decision with regard to the 
effective date issue was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA has taken the position that 
Pelegrini is incorrect as it applies to cases where the 
initial AOJ decision was made prior to the enactment of the 
VCAA and is pursuing further judicial review on this matter.  
See Landgraf v. USI Film Products, 511 U.S. 244 (1994) 
(holding that a statute may produce a prohibited retroactive 
effect if it "impose[s] new duties with respect to 
transactions already completed" or "attaches new legal 
consequences to events completed before its enactment").

The Board finds that any defect with respect to the delayed 
VCAA notice was harmless error.

The veteran did not report the existence of, or submit, 
additional evidence in response to the VCAA notice.  In fact, 
a March 2004 notation in the claims file reflects that the 
veteran specifically indicated that he had no additional 
evidence to submit in connection with his claims.  Even if he 
had submitted additional evidence substantiating his claim, 
he would have received the same benefit as he would have 
received had he submitted the evidence prior to initial 
adjudication.  The effective date of any award based on such 
evidence, would have been fixed in accordance with the claim 
that was the subject of the initial adjudication.  38 C.F.R. 
§ 3.156(b) (2003) (new and material evidence received prior 
to the expiration of the appeal period, or prior to the 
appellate decision, if a timely appeal has been filed, will 
be considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2003) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

VA has complied with its obligation to afford the veteran 
contemporaneous examinations in connection with his claims.  
The claims file contains the results of VA examinations that 
were the product of a review of the claims folder and contain 
all findings needed to evaluate the claim.  VA has also 
obtained all relevant treatment records.  These actions have 
complied with VA's duty to assist the veteran with the 
development of his claim.  38 U.S.C.A. § 5103A (West 2002).  


I.  Factual Background

A review of his service medical records reflects that on 
discharge examination in November 1945, the veteran's 
musculoskeletal and cardiovascular systems were clinically 
normal.  His blood pressure reading was 120/80.  A chest X-
ray study revealed no abnormalities.  

On VA examination in June 1947, the veteran's cardiovascular 
system was clinically normal.  The veteran reported articular 
pain in the dorsal back and left knee.  No specific clinical 
findings or diagnoses were noted.  

An October 1996 stress tomographic thallium myocardial scan 
sowed transmural myocardial infarction in the high 
posterolateral wall region of the left ventricle.  No regions 
of left ventricular ischemia were detected.  

A November 1998 private physician's statement reflects that 
the veteran had been treated since 1986 for hypertension, 
hypercholesterolemia, a history of gout and borderline 
diabetes mellitus.  It was noted that Thallium stress test in 
1996 revealed a transmural myocardial infarction in the high 
posterolateral wall region of the left ventricle with no 
regions of ischemia identified.  His most recent blood 
pressure reading was 150/80.  

On VA general medical examination in December 1998, the 
veteran reported a 40-year history of high blood pressure.  
It was noted that complications included atherosclerotic 
cardiovascular disease.  Coronary artery disease was 
manifested by a positive exercise Thallium test.  It was also 
noted that such was apparently imaging evidence of an old 
heart attack.  

On physical examination, his blood pressure reading was 
138/70.  His chest was clear.  Cardiac examination revealed a 
slightly irregular rhythm questionably premature ventricular 
contraction (PVC) or premature atrial contraction (PAC).  The 
lungs were clear.  Range of motion of the back revealed 90 
degrees of flexion; 20 degrees backward bending and lateral 
bending.  

The examiner indicated that the veteran's major problem was 
hypertensive cardiovascular disease involving diffuse 
atherosclerosis of the blood vessels.  X-ray studies of the 
lumbosacral spine revealed spondylolisthesis, Grade I between 
T11 and T12.  Chest X-ray studies reflected mild 
cardiomegaly.  Electrocardiogram showed sinus bradycardia, 
otherwise normal with no evidence of a prior myocardial 
infarction.  

VA medical records dated from February 2000 to October 2002 
primarily show dental care and treatment for glaucoma.  A 
July 2001 record reflects that the veteran reported a history 
of hypertension diagnosed in 1960.  He related that he had 
occasional chest pain which was attributed to indigestion.  
No associated shortness of breath or nausea was reported.  On 
physical examination, his chest was clear to auscultation, 
bilaterally.  His heart was regular with occasional premature 
beats.  An August 2001 record notes that a stress thallium 
test was essentially negative.  His blood pressure reading 
was 180/90.  A September 2001 treatment record reflects a 
blood pressure reading of 140/80.  

Private treatment records dated from June 1998 to January 
2002 essentially reflect that the veteran was treated for 
hypertension, claudication of the right calf and borderline 
diabetes.  Treatment notes generally show that his coronary 
profile was satisfactory with some elevated blood pressure 
readings reported.  

On VA heart examination in March 2003, it was noted that the 
veteran complained of shortness of breath with exertion and 
fatigue.  He denied any significant chest pain except for 
occasional "postprandial" pain in the middle of his chest.  
A history of hypertension was also noted with a questionable 
myocardial infarction in 1986 for which he had a work-up but 
no catheterization was done.  No significant bilateral lower 
extremity edema was found.  The veteran denied any 
palpitations but stated that he was told in the past that he 
had an irregular heart rhythm.  He denied any syncopal 
episodes, dizziness, or breaking out in sweat that could be 
suggestive of myocardial infarction.  

On physical examination, the veteran's blood pressure was 
140/90.  His heart rate was slightly irregular and slightly 
slow with a rate of 57.  There was no evidence of congestive 
heart failure.  No rales, edema or jugular venous distension 
(JVD) were shown.  S1 and S2 were occasionally irregular.  
Review of his electrocardiogram (EKG) showed a left 
ventricular rate of 57, PR interval 174 and QRS 80.  Sinus 
arrhythmia with some bradycardia was also noted.  The 
diagnoses included hypertension and coronary artery disease 
which were the contributing factors for his alleged 
myocardial infarction in the past.  

The examiner initially stated that he was unable to determine 
whether this was service connected, because it was not 
unusual for someone in the veteran's age group to have 
coronary artery disease with hypertension leading to 
myocardial infarction, and given the fat that there was no 
traumatic episode and no stress related heart attack while on 
active duty.  The examiner opined that his heart condition 
was "not at least as likely as not" related service.  

On VA joints examination in March 2003, the veteran reported 
a history of low back and hip pain for over 30 years.  The 
veteran indicated that the "worst spot" was the bottom of 
both hips, where he experienced a dull aching pain.  He did 
not have any history of trauma and the pain did not radiate.  
The veteran related that he was not getting any treatment for 
such symptoms, did not take non-steroidal anti-inflammatory 
drugs, and had no history of physical therapy.  

On physical examination, it was noted that his range of 
lumbar motion was limited by stiffness rather than pain, 
which was found to be age appropriate.  Significant weakness 
in the paraspinal muscles was shown.  X-ray studies revealed 
grade I spondylolisthesis of T11 on T12 but asymptomatic.  He 
had diffuse degenerative joint disease of the thoracolumbar 
spine.  The diagnosis was inferior pubic rami bursitis, 
asymptomatic grade I spondylolisthesis and diffuse 
degenerative joint disease of the thoracolumbar spine.  The 
examiner opined that his condition was "not at least as 
likely as not related to service."  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

In addition, when certain enumerated disorders, including 
arthritis and cardiovascular disease, including hypertension, 
become manifest to a degree of 10 percent within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

If a veteran is a former POW and was interned or detained for 
not less than 30 days, the following diseases shall be 
service-connected if manifest to a degree of 10 percent or 
more at any time after discharge or release from active 
service even though there is no record of such disease during 
service, provided the rebuttable presumption provisions of 
§ 3.307 are also satisfied: avitaminosis; beriberi (including 
beriberi heart disease); chronic dysentery; helminthiasis; 
malnutrition (including optic atrophy associated with 
malnutrition); pellagra; any other nutritional deficiency; 
psychosis; any of the anxiety states; dysthymic disorder (or 
depressive neurosis); organic residuals of frostbite, if it 
is determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite; post-
traumatic osteoarthritis; irritable bowel syndrome; peptic 
ulcer disease; and peripheral neuropathy (except where 
directly related to infectious causes).  For purposes of this 
section, the term beriberi heart disease includes ischemic 
heart disease in a former prisoner of war who had experienced 
localized edema during captivity.  38 C.F.R. § 3.309(c) 
(2003).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107.  

A.  Hypertensive Cardiovascular Disease

There is no evidence that the veteran was treated for, or 
diagnosed with, a heart disorder either during service or 
within one year following his separation from service.  
Service medical records are negative for any complaints or 
findings of heart problems and post-service medical records 
do not show evidence of a heart disorder until at least 1986, 
several decades after his service discharge.  The veteran 
dates the onset of his disability to approximately 1960, 
which is approximately 15 years after service.  

Service connection is available for a disease first diagnosed 
after service when all of the evidence establishes that the 
disease was incurred in service.  However, in this regard, 
the only competent opinion, namely that produced by the 2003 
VA examiner is to the effect that the current heart disease 
was not incurred in service.  

The veteran's period of captivity as a POW qualifies him for 
presumptions as a former POW.  Only one form of heart disease 
(beriberi) is listed among those subject to the POW 
presumptions.  Beriberi heart disease includes ischemic heart 
disease in a former POW who experienced localized edema 
during captivity.  The veteran has never been diagnosed with 
beriberi, and localized edema during service has not been 
reported.  On the March 2003 examination, the examiner 
specifically found that the veteran had no relevant trauma in 
service.  Therefore, service connection is not established on 
a presumptive basis as a former POW.  

Thus, the evidence fails to link the current heart disease, 
including hypertension, to service.  Since the preponderance 
of the evidence is against entitlement to service connection 
for hypertensive cardiovascular disease, the benefit of the 
doubt doctrine does not apply and the appeal is denied.  38 
U.S.C.A. § 5107(b) (West 2002).  

B.  Spondylolisthesis of the Lumbosacral Spine

The service medical records are entirely negative for 
clinical findings, complaints or treatment for any 
musculoskeletal disorder, including arthritis of the low 
back.  The first post-service evidence of a low back disorder 
is contained in the December 1998 VA examination report, 
decades after the veteran's discharge from active duty. The 
examination report reflects a diagnosis of grade I 
spondylolisthesis.  

There is no evidence in the claims file, which shows that his 
current back disorder resulted from POW related trauma.  In 
this regard, the veteran's arthritis has been diagnosed as 
degenerative rather than traumatic.  Moreover, the 2003 VA 
examiner opined that it was not at least as likely as not 
that the  spondylolisthesis and degenerative joint disease 
was related to service.  

Thus, the evidence fails to show an injury or disease that 
was incurred in service or within the presumptive period, and 
in the absence of such evidence service connection is not 
warranted.  Since the preponderance of the evidence is 
against entitlement to service connection for 
spondylolisthesis of the lumbosacral spine, the benefit of 
the doubt doctrine does not apply and the appeal is denied.  
38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Entitlement to service connection for hypertensive 
cardiovascular disease is denied.  

Entitlement to service connection for spondylolisthesis and 
arthritis of the lumbosacral spine is denied.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



